686



     OFFICE   OF THE ATTORNEY   GENERAL         OF TEXAS
                         AUSTIN




Bon. Earlon %oGee
county Auditor
Hays County
San Karooa, Texas
Dear Sir:




                          park.,,-,,       -

          Thb will eoknowl                      0r your   1eYtter of
Meroh fM, 1940, in wbleh                       inion 0r thfa hparf-
ment on the queetlons th                           wa doom it lie0488-
ary to here set out the                         0r YCW    htt0r,
rhloh ere aa rallowei

                                               ln*tpnlm  yoarr
                                               14m than cum




                                       hata suoh e levy   b44n


                     ty now lerlee e aixtern aeixt permen-
                      tar aa authorlrtd  by Artlol,e E3519,




     8 or the Gonetitution.   Ae county Auditor or Bays
     County, may I legally  approve warrants authorieed by
     the Gommisefoner8 Court to be drawn on ea,id permanent
     improvement rund kn payment or lmprovom*nte on aafa
     aounty perkPw
Hon. Earion   MoQtle, Page 2


           krtiole 6078, and Seotions   1 snd 2 of Article
dOale, of the Revised Civil Statutes    of Texas are pertinent
to the instant inquiry.   They are:,
            Art. 6078. Vach conaniaslonera court is
      authorized to levy and oolleot. e tax not to ex-
      osed rive cents on each glil0 of assessed valua-
      tion of the oouuty icr the Purohtse and lmprove-
     ment of lend8 ror use as county parka nhlah
      shall aonsIet ot not more than one hundred aores,
     ana shall not exceed more than four In any one
      county.    Eo suoh tax shall be levied an8 oolleot-
      ed until the proposition     is submitted to and rati-
      riea bpthe property tax-paying voters oft the
      county at a general or epeolel eleotion       eelled
     ,$or that purpose, “provided, a two-third6 majority
      of the property texpaying’votere,oi      suoh oounty,
     at an election ~hela ,for ,suah purpose &all deter-
     itine .Bn favor of 8ald tax.     xi said oourt desire0
     to establish    two or more of such oounty parks
      they ,&all looate them in widely separated por-
     tions 0r the county.      Said court shall have full power
     ana control over say end all, such ,parks and may levy     ,
     and,colleot    aa asnual tax suf~faieut     in their judg-
     sent to properly kaintefn suah perks and ‘build and
      oonstruot pavilions   and suoh other balldjngu as they
     nap deem necessary,    lay out had open driveways aad walks,
     pave the sane or any part thereor,       set out treea and
      shrubbery, oonetruat ditohes or lakes, and make suoh
      other im~rovementr as they may deem proper.          SUOh
     parks shall’, remain apen for .the rree use of the pub-
      lic uuder suah reaaonable~rulee     and regulations    as
      said court xay presaribs.
           Art.  6081%   Sear 1. *That any oouaty or any
     lnaorporated~eity    0r thla State, either  inaependent-
     lg cs in aooperation with eaoh other, OY with the
     Texae State PsrksBoard,      may aaqulre by gift  or
     purchase or by eondemuatioll prooeedings,    lands to
     be uaed ror publio parks end playSrounds,      suoh lands
     to be situated    in any locality  in this State and in
     any siaea traota deemed suitable by the governing
     body of the oity or oouaty acquiring same; provided,
     however, that lauds to be aoquired by enj suoh aity
     or oounty for eaid purposes may be, In the disor~etion
                                                                      688.




Hon. warion   Ecme,   Page   3



     of the ~oremin~ body ther@of, situatedwithin
     the State, either within or without the boundary
     limits of such city,  but withlh the boundary
     15mita of said county and within the limits of
     seld county wherein said alty lice or is situst-
     ed.
            *Sec. 2. To pay for land6 for park purpo806,
     an inoorporeted    city and/or Mmnty lhey issue bonds,
     and sap le9y a tax not exosedlng !Xfen     (10) Cents
     on the One Hundred Dollars      ($100) valuation   of
     taxable property in such olty and/or aounty to
     pay the interest    and provide a sinking fund to        .
     retire   suoh bond6, the lssuanae or such bonde,
     and the oollectlon     of tax86 in payment thereof
     to be in amordanae with the prorl6ione         of Clzap-
     ter 1, Title 22, Revised Girl1 Statute6 of lRS$,
     uorerning the Iseuance of bond6 .by cities,       town6,
     md/or oountie6 In this State; thi.6 Section .eholl
     be oosmtrued to authorire      the lery%ng oi eaid
     tax 'not eXCW#ding Ten (10) Cent8 on the On8 Hun-
     dred Dollar6 ($100) of valuation notwithstanding
     ths provisIon    af A?ticle    6080 of the Revised
     Civil Statute6 ot 1925.e
           T48 quote from Team ~urisprud8nc8,       vol.   11, paS8
609, as tollover
             *The Cbmititution      prc6Orib86 the maxim66
     rate of taxes        for general purpoeea, for road6
     and pridg8w, ior juries,         and for permanent im-
     provemento, l'88y8Oti9ely.           The monies arising
     ircsetaxea      levied and collectsd      for each of the
     e6II68mt8d pUrpO6e8 are oon6titutional           f1~1d6;
     and   the  OomIdB6iOn6r6’      OOUrt   ha6 no power t0
     transfer money from one’ fund to another or to
     expend, for one purpose, tax aaonep raised obsten-
     6ibly ror another purpose.
           *The immediate purpose of the provision      is'
     to limit the eaount oi tar86 that 663~ be rairred
     for these se9eral,purpo6es,    re6pectively;    but it
     is also deBigned to inhibit    exaesaiva expenditure6
     for any suoh purpose, and,to raguix-6 th8t any and
     all monies raised   byltaxahon   f;or any purpose
     ahall be applied   to that partioular    purpose and
     to no other.9
                                                                    689


Eon. Marion KoGe6, Page 4



          The ahOVa qimtation fmna Tens6 Jurfaprudenos is
supported by the oaeea of' Commi66ioners* Court oi Renderson
County va. Burke, 282 S.W. 948 Ault va. Hill County, 112 S.W.
339; Seotion 9, Artiols 8 ot the State COu6titUtiOn) and
Carroll va. Wllliama, 202 S.W. 504.

           It is a ~811 6ettl8d prineipl6 ,of l6w that a county
6Ukb it8 CO6Eii681O~r6' OOWt ha8 IlO parer8 Or duties 8Xl%8pt
thoae whioh an 018early set forth 6nd defiolsd In the COn6ti-
tution and pertinent rttituterr. Ifiu &xmtJ '16. RaPlilton,
278 8W 292; Edwards  Countf v6. Jennings, 33 SI SBS, and oaser
therein oit8d too numaroua ?or rbpetltlon herein.

            ‘Phe above quoted 6t6tutrs ptovid8'th8 lGCLan6raad
method by whioh crountiee laoy s6tabli6h 6nd finan    bounty
parka, either indsp8ndently or in aooperatfon with the olti66.
It ia 6 wall X-8OQ@Xed     prinoiple of I6w tht~@&s6   the
Iagtalature    pFs66rib88 a definite, oertainwt&:$Sxaa mthod
of prooedurctor     a oltp or oot;ntrto folLow iu ths sr6oution
crf its govsrnmmtal    funotionr othsr mthod.6 6r8 by implioation
of 16w 6rolud8d. Foat8r v6. City 6f Waoo, 2113 S.W. 1104 (sup.
ct. 1.

           ft IS, th6refor6, 01tr i3006iaer?a apbi~n th6t 6
                Ooutt dO68 not ha+8 aizthotitj~S@
0oluei:~lliO116T0*                                 &kw expendi-
tures rr06i ths p6raan6nt lntprovem8nt fund for the putpoe of
improving oountp park6, tn the abawe      of 6 ooap~lanss with
one of the abovr quot6d artlolea.     SiILOc,mith6T of thee8
statutes w8m eoa&li8d with, it nutux&ll~ iol~.ons th6t you
o~annot legally approve th6 warrants 6uthorie6d by the ocwt-
misBionarn* oourt to be drawn on 66td pemaaeut iAprom%risnt
fund in paymmt ai th8 ooata of the eanteraplstcldiPproveaent8.




                              BY
                                          Lf-
                                7&        Lloyd Anastrowz
                                                k66i6tSUlt

             APPRCVECAPR 27, 1940


             mJJ--++J
              ATTORNEY GKNERAL Ol?TEXAS